Title: From George Washington to Philip Marsteller, 25 July 1787
From: Washington, George
To: Marsteller, Philip



Sir,
Philadelphia July 25th 1787

You would oblige me by letting me know whether there is a prospect of your purchasing, on the terms specified in my letter of Instructions, any of the Articles mentioned in the list handed to you therewith—particularly Blankets—as the Season in which these will be wanted, is now fast approaching, and against which they must be provided for the accomodation of my Negros. If there is a moral certainty of obtaining them through your means, I will depend thereon, if not, I must look out in time, and therefore give you the trouble of this Enquiry. I am Sir Yr most Obedt Servant

G. Washington

